Exhibit 10.1

 

MOMENTA PHARMACEUTICALS, INC.

 

Restricted Stock Agreement

Granted Under 2004 Stock Incentive Plan, as amended

 

AGREEMENT made on the date of your restricted stock grant set forth in your
notice of restricted stock grant, between Momenta Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), and you, an employee of the Company (the
“Participant”).

 

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:

 

1.             Issuance of Shares.

 

The Company hereby issues to the Participant, subject to the terms and
conditions set forth in this Agreement and in the Company’s 2004 Stock Incentive
Plan, as amended (the “Plan”), that number of shares (the “Shares”) of common
stock, $0.0001 par value per share, of the Company (“Common Stock”) set forth in
the Participant’s notice of restricted stock grant.  The Shares will be held in
book entry by the Company’s transfer agent in the name of the Participant.  The
Participant agrees that the Shares shall be subject to the forfeiture provisions
set forth in Section 2 of this Agreement and the restrictions on transfer set
forth in Section 3 of this Agreement.

 

2.             Vesting.

 

(a)           The Shares shall vest and become free from forfeiture under
Section 2(b) hereof and become free from the transfer restriction in Section 3
hereof as follows:  fifty percent (50%) of the Shares shall vest and become free
from forfeiture under Section 2(b) hereof and become free from the transfer
restrictions in Section 3 hereof on the date that the Company (or any of the
Company’s partners or collaborators) receives marketing approval from the Food
and Drug Administration for M356 in the United States, provided, that approval
occurs on or before March 28, 2015; and the remaining fifty percent (50%) of the
Shares shall vest on the first anniversary of such initial vest date; provided,
however that upon a Program Transfer (as defined on Appendix A) all of the
Shares that are unvested as of such event shall vest and become free from
forfeiture under Section 2(b) hereof and shall become free from the transfer
restrictions in Section 3 hereof.

 

(b) Unless otherwise provided in this Agreement or the Plan, in the event that
Participant ceases to be employed by the Company on or before the Shares fully
vest, for any reason or no reason, with or without cause, all of the unvested
Shares will be immediately and automatically forfeited and returned to the
Company for no consideration effective as of the date of termination of
employment.  The Participant will have no further rights with respect to any
Shares that are so forfeited.

 

(c)  For purposes of this Agreement, employment with the Company shall include
employment with a parent or subsidiary of the Company, or any successor to the
Company.

 

(d)  In the event that the Shares do not vest as set forth herein all of the
unvested Shares will be immediately and automatically forfeited and returned to
the Company for no consideration effective as of March 28, 2015.  The
Participant will have no further rights with respect to any Shares that are so
forfeited.

 

3.             Restrictions on Transfer.

 

(a)           The Participant shall not sell, assign, transfer, pledge,
hypothecate or otherwise dispose of, by operation of law or otherwise
(collectively “transfer”) any Shares, or any interest therein, until such Shares
have vested, except that the Participant may transfer such Shares (i) to or for
the benefit of any spouse, children, parents, uncles, aunts, siblings,
grandchildren and any other relatives approved by the Board of Directors
(collectively, “Approved Relatives”) or to a trust established solely for the
benefit of the Participant and/or Approved Relatives, provided that such Shares
shall remain subject to this Agreement (including without limitation the
restrictions on transfer set forth in this Section 3 and the forfeiture
provisions contained in Section 2) and such permitted transferee shall, as a
condition to such transfer,

 

--------------------------------------------------------------------------------


 

deliver to the Company a written instrument confirming that such transferee
shall be bound by all of the terms and conditions of this Agreement or (ii) as
part of the sale of all or substantially all of the shares of capital stock of
the Company (including pursuant to a merger or consolidation), provided that, in
accordance with the Plan and except as otherwise provided herein, the securities
or other property received by the Participant in connection with such
transaction shall remain subject to this Agreement.

 

(b)           The Company shall not be required (i) to transfer on its books any
of the Shares which have been transferred in violation of any of the provisions
set forth in this Agreement or (ii) to treat as owner of such Shares or to pay
dividends to any transferee to whom such Shares have been transferred in
violation of any of the provisions of this Agreement.

 

4.             Restrictive Legends.

 

All Shares subject to this Agreement subject to the following legend, in
addition to any other legends that may be required under federal or state
securities laws:

 

“The shares of stock represented by this certificate are subject to forfeiture
provisions and restrictions on transfer set forth in a certain Restricted Stock
Agreement between the corporation and the registered owner of these shares (or
his or her predecessor in interest), and such Agreement is available for
inspection without charge at the office of the Secretary of the corporation.”

 

5.             Provisions of the Plan.

 

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.  Capitalized terms used, but
not otherwise defined, herein shall have the meaning given to them in the Plan.

 

6.             Withholding Taxes; Section 83(b) Election.

 

(a)           The Participant acknowledges and agrees that the Company has the
right to deduct from payments of any kind otherwise due to the Participant any
federal, state, local or other taxes of any kind required by law to be withheld
with respect to the issuance of the Shares to the Participant or the lapse of
the forfeiture provisions.  For so long as the Common Stock is registered under
the Exchange Act, the Participant shall satisfy such tax obligations in whole by
delivery of shares of Common Stock, including shares retained from this award,
valued at their Fair Market Value; provided, however, that the total tax
withholding where stock is being used to satisfy such tax obligations cannot
exceed the Company’s minimum statutory withholding obligations (based on minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to such supplemental taxable income).  Shares
surrendered to satisfy tax withholding requirements cannot be subject to any
repurchase, forfeiture, unfulfilled vesting or other similar requirements.

 

(b)           The Participant has reviewed with the Participant’s own tax
advisors the federal, state, local and other tax consequences of this investment
and the transactions contemplated by this Agreement.  The Participant is relying
solely on such advisors and not on any statements or representations of the
Company or any of its agents.  The Participant understands that the Participant
(and not the Company) shall be responsible for the Participant’s own tax
liability that may arise as a result of this investment and the transactions
contemplated by this Agreement.

 

THE PARTICIPANT AGREES NOT TO FILE AN ELECTION UNDER SECTION 83(B) OF THE
INTERNAL REVENUE CODE WITH RESPECT TO THE ISSUANCE OF THE SHARES.

 

2

--------------------------------------------------------------------------------


 

7.             Miscellaneous.

 

(a)           No Rights to Employment.  The Participant acknowledges and agrees
that the vesting of the Shares pursuant to Section 2 hereof is earned only by
satisfaction of the performance conditions and continuing service as an employee
at the will of the Company (not through the act of being hired or being granted
the Shares hereunder).  The Participant further acknowledges and agrees that the
transactions contemplated hereunder and the vesting schedule set forth herein do
not constitute an express or implied promise of continued engagement as an
employee for the vesting period, for any period, or at all.

 

(b)           Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.

 

(c)           Waiver.  Any provision for the benefit of the Company contained in
this Agreement may be waived, either generally or in any particular instance, by
the Board of Directors of the Company.

 

(d)           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 3 of this
Agreement.

 

(e)           Notice.   Each notice relating to this Agreement shall be in
writing and delivered in person or by first class mail, postage prepaid, to the
address as hereinafter provided.  Each notice shall be deemed to have been given
on the date it is received.  Each notice to the Company shall be addressed to it
at its offices at 675 West Kendall Street, Cambridge, Massachusetts 02142
(Attention:  General Counsel).  Each notice to the Participant shall be
addressed to the Participant at the Participant’s last known address.

 

(f)            Pronouns.  Whenever the context may require, any pronouns used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns and pronouns shall include the plural, and
vice versa.

 

(g)           Entire Agreement.  This Agreement and the Plan constitute the
entire agreement between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of this Agreement.

 

(h)           Amendment.  This Agreement may be amended or modified by the Board
of Directors (or the Compensation Committee thereof), provided that the
Participant’s consent to such action shall be required unless the Board of
Directors (or the Compensation Committee, as applicable) determines that the
action, taking into account any related action, would not materially and
adversely affect the Participant.

 

(i)            Governing Law.  This Agreement shall be construed, interpreted
and enforced in accordance with the internal laws of the State of Delaware
without regard to any applicable conflicts of laws.

 

(j)            Interpretation.  The interpretation and construction of any terms
or conditions of the Plan, or of this Agreement or other matters related to the
Plan by the Compensation Committee of the Board of Directors of the Company
shall be final and conclusive.

 

(k)           Participant’s Acknowledgments.  The Participant acknowledges that
he or she: (i) has read this Agreement; (ii) has been represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
the Participant’s own choice or has voluntarily declined to seek such counsel;
(iii) understands the terms and consequences of this Agreement; (iv) is fully
aware of the legal and binding effect of this Agreement; and (v) understands
that the law firm of Wilmer Cutler Pickering Hale and Dorr LLP is acting as
counsel to the Company in connection with the transactions contemplated by the
Agreement, and is not acting as counsel for the Participant.

 

3

--------------------------------------------------------------------------------


 

(l)            Delivery of Certificates.  The Participant may request that the
Company deliver the Shares in certificated form with respect to any Shares that
have ceased to be subject to forfeiture pursuant to Section 2.

 

(m)          No Deferral.  Notwithstanding anything herein to the contrary,
neither the Company nor the Participant may defer the delivery of the Shares.

 

4

--------------------------------------------------------------------------------


 

Appendix A

Definitions

 

For purposes of this Agreement, the following definitions shall apply:

 

“Program Transfer” means the closing of one or more transactions that effect the
disposition by the Company to a third party of all of the Company’s tangible and
intangible assets in or related to M356 prior to the initial vesting date set
forth above.

 

5

--------------------------------------------------------------------------------